Citation Nr: 0615848	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to a nonservice-connected disability pension.

4.  Evaluation of status post medial and lateral meniscectomy 
and removal of ossitic body in the right knee, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1964 to April 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In this decision, the RO granted service connection 
for the veteran's right knee disability.  This disability was 
initially evaluated as noncompensable.  The veteran appealed 
this initial evaluation.  In addition, the RO denied service 
connection for a psychiatric disability, alcoholism, and 
entitlement to a nonservice-connected disability pension.  

By rating decision of April 2004, the RO granted an 
evaluation of 20 percent disabling for the veteran's right 
knee disability.  The veteran continued his appeal.

In his substantive appeal received in June 2004, the veteran 
claims that he developed alcohol dependence as a result of an 
acquired psychiatric disability incurred in, or aggravated 
by, active service.  The Board notes that the United States 
(U. S.) Court of Appeals for the Federal Circuit (Federal 
Circuit) held in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), that while statute prohibited the award of direct or 
primary service connection for alcohol or drug dependence, 
these provisions did not prohibit the award of secondary 
service connection for alcohol or drug dependence resulting 
from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  The Board finds that this secondary service 
connection issue is not properly before it at the present 
time and that it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for the appropriate action.

The issues of service connection for a psychiatric disability 
and entitlement to a nonservice-connected disability pension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reports diagnoses for alcohol 
dependence and alcoholism.

2.  The AOJ has determined that right knee disability is 
characterized by the functional equivalent of limitation of 
flexion to 30 degrees.  Limitation of extension is 
functionally limited to 15 degrees during periods of 
exacerbation of symptomatology.


CONCLUSIONS OF LAW

1.  Entitlement to direct or primary service connection for 
alcohol dependence is prohibited as a matter of law.  
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(a) 
(2005).

2.  The criteria for an evaluation of 20 percent due to right 
knee limitation of extension arising from knee status post 
medial and lateral meniscectomy and removal of ossitic body 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5261 (2005).  See also VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 
1998).

3.  The criteria for an evaluation in excess of 20 percent 
due to right knee limitation of flexion arising from status 
post medial and lateral meniscectomy and removal of ossitic 
body have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5260 (2005).  See also VAOPGCPREC 23-
97 (July 1, 1997; revised July 24, 1997), VAOPGCPREC 9-98 
(Aug. 14, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in January 2003, February 2003, and March 2004.  These 
letters informed him of the requirements to establish service 
connection for his claimed disabilities.  He was advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to these claims to VA.  
The VCAA notifications of January and February 2003 were 
issued prior to the initial decision of May 2003.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Regarding 
the issue of entitlement to an increased evaluation for the 
right knee disability, the Board notes that this is a "down 
stream" issue based on the initial favorable decision in May 
2003 and does not require additional VCAA notification.  See 
VAOPGCPREC 8-2003.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation and 
service connection.  However, he was not informed of the type 
of evidence necessary to establish an effective date for the 
award of his disability evaluation.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (Where the Board addresses a 
question that has not been addressed by the Agency of 
Original Jurisdiction (AOJ), the Board must consider whether 
the veteran has been prejudiced thereby.)  In that regard, as 
the Board concludes below that the veteran's right knee 
disability has remained static during the applicable appeal 
period, the issue of determining an effective date is 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letters discussed above, VA 
requested that the veteran identify all treatment of his 
claimed disabilities.  The veteran has only identified post-
service VA treatment.  These records have been obtained and 
associated with the claims file.  Thus, further development 
of the identified evidence is not warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided a VA compensation examination in April 
2004.  This examination noted an accurate medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  The examiner also provided opinions regarding the 
functional limitation experienced by the veteran during 
symptomatic flare-up of his right knee disability.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, this examination is adequate for 
rating purposes.  See also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

The veteran was given an opportunity to request a hearing 
before VA on the substantive appeal (VA Form 9) he submitted 
in June 2004.  He declined such an opportunity.  Based on the 
above analysis, the Board concludes that further development 
of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in this 
case provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.

Regarding the issue of entitlement to service connection for 
alcoholism, the Board finds that this issue must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (Where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.)  Therefore, there is no duty 
to assist the veteran with this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d)(1); see also VAOPGCPREC 
5-2004 (June 23, 2004) (Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.)


Service Connection for Alcoholism

The veteran claims that he developed alcoholism during his 
active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of the person's abuse of alcohol.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, service 
connection cannot be granted for any disease or injury 
incurred in active service if it is the result of the 
veteran's own willful misconduct, or due to abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a) 
(Emphasis added).  The abuse of alcohol is defined as the use 
of alcoholic beverages over time, sufficient to cause 
disability to, or death of, the user.  38 C.F.R. § 3.301(d).

The veteran's claim for entitlement to direct or primary 
service connection for alcoholism is explicitly prohibited by 
law and regulation.  The veteran has argued that willful 
misconduct was not involved in his use of alcohol and, 
therefore, the provisions of 38 U.S.C.A. § 105(a) and 
38 C.F.R. § 3.301(a) do not prohibit the award of service 
connection.  However, this law and regulation prohibit 
service connection for the abuse of alcohol, regardless of 
the existence of willful misconduct.  See 38 U.S.C.A. 
§§ 1110, 1131.  In making its determination, the Board is 
bound by the applicable statutes, regulations, instructions 
by the VA Secretary, and precedent opinions of VA General 
Counsel.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  
Therefore, the veteran's claim must be denied as a matter of 
law.  See Sabonis, supra.


Evaluation of a Right Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  In addition, 38 
C.F.R. § 4.40 and § 4.45 requires consideration of functional 
disability due to pain and weakness.  With any form of 
arthritis, painful motion is an important factor of the rated 
disability and should be carefully noted.  38 C.F.R. § 4.59.  

The words "slight", "moderate" and "severe" are not defined 
in the Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" and "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, the General Counsel held that separate ratings 
under Code 5260 (leg, limitation of flexion) and Code 5261 
(leg, limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  For rating 
purposes, normal range of motion in a knee joint is from 0 to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The veteran was afforded a VA compensation examination in 
April 2004.  The veteran claimed that in the past several 
years, past five years especially, he had been having a lot 
of pain over the right knee.  He had pain and swelling if he 
walked on his knee for any period of time.  He said it would 
swell approximately two to three times per month mainly when 
he is on it a lot or if he golfs 9 to 18 holes.  He said he 
was laid up for two to three days following such activity.  
He had a lot of grinding and crepitus in the right knee, but 
his main symptom was a lot of pain over the right knee joint.  
On examination, the veteran had trouble extending the right 
knee while in a sitting position.  Nevertheless, he did 
complete extension with pain over the last 15 degrees of 
motion for extension.  He had flexion of 125 degrees, with a 
lot of pain as well.  On careful examination of the knee and 
manipulating it, the veteran was very tender to the touch.  
However, there was no swelling or effusion at the time of 
examination.  There was definite pain on any movement.  The 
right knee was negative for drawer and McMurray signs.  The 
veteran had a lot of crepitus, grinding, and popping over his 
right knee as it was manipulated.  The veteran was not able 
to walk on his heels and toes because of the pain over the 
right knee.  The diagnoses included residuals of surgery 
performed in 1972, now with degenerative osteoarthritis of 
the right knee. 

In his substantive appeal received in June 2004, the veteran 
argues that the VA examiner of April 2004 did not provide an 
accurate description of his right knee disability.  He 
claimed that during symptomatic flare-ups, his knee would 
swell to two to three times its normal size, become 
excruciatingly painful, and he would be unable to flex his 
knee joint even one degree or in effect, the knee would 
become fixed/ankylosed.  He asserted this level of increased 
symptomatology occurred 50 percent of the time.  The veteran 
indicated that he could not perform prolonged standing or 
walking without assistance.  Finally, he contended that under 
the provisions of 38 C.F.R. § 4.45, he should be awarded at 
least a 50 percent evaluation under the diagnostic criteria 
at 38 C.F.R. § 4.71a, Diagnostic Code 5256 for an ankylosed 
knee in an extremely unfavorable position.  The veteran 
claimed that he did not seek treatment for his exacerbation 
of symptoms as he felt this would be a waste of resources 
when he could self-treat the symptoms with ice packs and 
inactivity.

The veteran's right knee disability is currently evaluated as 
20 percent from January 28, 2003, under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code 
(Code) 5260 (limitation of flexion).  Under Code 5260, a 20 
percent evaluation is authorized when flexion, or the 
functional equivalent thereof, is limited to 30 degrees.  For 
a 30 percent evaluation, flexion must be actually or 
functionally limited to 15 degrees.  While the veteran did 
experience pain during flexion, he was able on examination to 
flex his right knee to 125 degrees.  This is substantially 
better than the 30 degree limitation authorizing a 20 percent 
evaluation under Code 5260.  Thus, the Board finds that the 
current 20 percent evaluation, even considering the 
principles of 38 C.F.R. § 4.40 and 4.45, fully and 
appropriately contemplates the degree of limited flexion that 
would exist during periods of exacerbation.  More 
specifically, the Board finds that the veteran's actual 
limitation of motion and his functional restriction are 
essentially the same.  More importantly, there is no 
objective evidence or credible lay evidence that flexion is 
actually limited to 30 degrees or that there is the 
functional equivalent of limitation of flexion to 30 degrees 
due to such factors as pain, pain on motion, weakness, excess 
fatiguability, etc.  See DeLuca, supra.  The evidence does 
not support a higher evaluation for limitation of flexion 
under Code 5260.

However, the range of motion study from the April 2004 
examination reported range of motion in the right knee from 0 
degrees extension to 125 degrees flexion, with pain on 
extension beginning at 15 degrees.  According to Code 5261 
(evaluating limitation of extension of a knee joint), 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  In order to receive a 30 percent evaluation 
under this Code, the evidence must show limitation of 
extension to 20 degrees.  The Board finds that the veteran's 
limitation of extension supports the separate award of a 20 
percent evaluation.  Considering the provisions of 38 C.F.R. 
§ 4.40 and 4.45, the range of motion study in April 2004 
shows that extension is impaired due to pain starting at 15 
degrees.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In 
light of the April 2004 examination findings, and resolving 
all reasonable doubt in the veteran's favor, the Board 
determines that during symptomatic exacerbation the right 
knee will be limited to 15 degrees extension.  However, 
nothing suggests the functional equivalent of limitation of 
extension to 20 degrees.  See DeLuca, supra.

The veteran has claimed that his right knee joint is fixed in 
an unfavorable position during periods of exacerbation.  He 
is competent to present evidence of symptomatology.  However, 
the Board finds his lay evidence is not credible in light of 
the examination findings noted in April 2004.  See Washington 
v. Nicholson, 19 Vet. App. 362, 366-67 (2005).  This 
examination noted range of motion significantly better than 
that claimed by the veteran.  While the veteran claimed that 
he did not seek VA treatment for his right knee as he felt 
this would be a waste of resources, he consistently sought VA 
psychiatric treatment in recent years.  This treatment has 
discussed his physical problems on its Axis III diagnoses to 
include hypertension and a history of positive purified 
protein derivative, but has never listed the right knee 
disability as one of these disorders.  In fact, the veteran 
received a physical examination in December 2002 as part of 
his psychiatric treatment.  This examination did not find any 
significant abnormality with the right knee.  Based on this 
documented medical history in recent years, the Board finds 
the veteran's claims of exacerbation of his right knee 
disability to the point of unfavorable ankylosis is not 
credible.  Therefore, a compensation evaluation under Code 
5256 is not warranted.

Under Codes 5003 and 5010 (arthritis), limitation of motion, 
which is found to be noncompensable under the appropriate 
diagnostic code evaluating that joint, is entitled to a 10 
percent evaluation.  In addition, X-ray evidence of arthritis 
involvement in two major joints is to be evaluated as 10 
percent disabling; while X-ray evidence of involvement of two 
major joints with occasional incapacitation is to be 
evaluated as 20 percent disabling.  Application of these 
criteria is not appropriate in this case as the veteran is 
currently receiving compensation under the diagnostic 
criteria evaluating limitation of motion in the knee, and 
separate evaluations under the criteria at Code 5003 for the 
right knee would violate the principles of 38 C.F.R. § 4.14 
since arthritis is considered part of the criteria regarding 
limitation of motion of a joint. 

The highest evaluation authorized under Code 5259 (removal of 
semilunar cartilage) is 10 percent and under Code 5258 
(dislocated semilunar cartilage) is 20 percent.  Thus, these 
criteria do not allow a higher evaluation for the veteran's 
limitation of motion than that currently awarded.  

Finally, neither the lay or medical evidence has shown any 
instability associated with the right knee. Therefore, 
evaluations under the criteria at Codes 5257, 5262, 5263 are 
not appropriate.  Code 5262 does award a 30 percent 
evaluation for a marked knee disability due to malunion of 
the tibia and fibula.  However, there is no evidence that 
such a malunion exists.  Therefore, these criteria do not 
support either a higher evaluation or the need for a separate 
evaluation.

In summation, the Board finds that the evidence supports a 
separate 20 percent evaluation for loss of extension in the 
right knee under Code 5261.  However, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for limitation of flexion in the right knee.  While the 
veteran is competent to report his symptoms, the 
preponderance of the credible evidence is against the award 
of higher evaluations.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
diagnosis, etiology, and degree of impairment, than the 
appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected right knee disability, his lay evidence is 
not credible.  See Washington, supra.  To this extent, the 
preponderance of the evidence is against the claim for higher 
evaluations and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that staged ratings are not appropriate 
in this case regarding the evaluation of the right knee.  The 
evidence shows that the veteran's symptomatology and level of 
disability have remained constant for the entire appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to direct or primary service connection for 
alcoholism is denied.

An evaluation of 20 percent disabling for limitation of 
extension of the right knee due to status post medial and 
lateral meniscectomy and removal of ossitic body is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 20 percent disabling for 
limitation of flexion of the right knee due to status post 
medial and lateral meniscectomy and removal of ossitic body 
is denied.


REMAND

Regarding the veteran's claim for entitlement to service 
connection for a psychiatric disability, the Board notes that 
his service medical records are silent regarding treatment 
for any type of psychiatric disorder.  The record indicates 
the veteran began to seek psychiatric treatment in the late 
1980s.  In 1989, he was diagnosed with alcohol, cannabis, and 
cocaine abuse.  Since 2000, his treatment records have 
consistently noted diagnoses for major depressive disorder.  
He was given a VA compensation (psychiatric) examination in 
May 2003.  This examiner, even after reviewing the history in 
the claims file, diagnosed a bipolar disorder with alcohol 
dependence in partial remission and marijuana/cocaine 
dependence in full remission.  This examiner also opined that 
this disorder had pre-existed active service.  However, the 
examiner failed to determine whether this disorder had been 
aggravated by the veteran's active service.  The veteran has 
contended the diagnosis on the May 2003 examination is 
inappropriate and that he currently suffers with major 
depression related to his period of active service.  The 
Board finds that additional VA examination is needed to 
reconcile the conflicting medical opinions and determine 
whether the veteran's current psychiatric disability was 
incurred in, or aggravated by, active service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In addition, the Board notes that the May 2003 examination 
report identified the examiner simply as "T."  No medical 
credentials were noted with this identification.  Nothing of 
record establishes that "T" is a medical doctor, 
psychiatrist, or psychologist.  Nothing establishes this 
individual's medical board certification or board eligibility 
status.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  The claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

It is also determined that the claim for a nonservice-
connected disability pension is inextricably intertwined with 
the claim for entitlement to service connection for a 
psychiatric disability.  See Hoyer v. Derwinski, 1 Vet. App. 
208 (1991).  In addition, the AOJ should make the initial 
consideration of whether a nonservice-connected pension is 
warranted in light of the Board's grant of an increased 
evaluation for the veteran's right knee disability, discussed 
above.  Therefore, this issue while be held in abeyance until 
the actions directed below have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the VA Medical Center in Salt 
Lake City, Utah (or any appropriate VA 
Health Care System) and request copies of 
the veteran's treatment records dated 
from April 2004 to the present time.  All 
responses/evidence received should be 
associated with the claims file.

3.  The veteran should be afforded a VA 
compensation (psychiatric) examination.  
The purpose of this examination is to 
determine the existence and etiology of 
the veteran's current psychiatric 
disability.  The examiner must establish 
for the record his credentials and must 
meet the requirements as established by 
the Compensation and Pension Service.  
The claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The examiner is asked to review the 
medical history contained in the claims 
file.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The veteran has claimed that his current 
psychiatric disability was incurred 
during active service.  The first noted 
treatment for a psychiatric disability 
was in the late 1980s for polysubstance 
abuse.  He has received VA psychiatric 
treatment since 2000 with diagnoses of 
depression, major depressive disorder, 
major depressive episode, and 
polysubstance dependence.  However, a VA 
compensation examiner in May 2003 noted a 
diagnosis of bipolar disorder, which the 
examiner found pre-existed the veteran's 
active service period.  Please reconcile 
these opinions and answer the following 
questions.  

Does the veteran currently have a 
psychiatric disorder(s)?  If so, please 
provide all appropriate diagnoses.  In 
answering this question, the examiner 
must discuss his or her rationale for 
reconciling the conflicting diagnoses 
noted in the medical history.

The examiner must indicate whether it is 
clear and unmistakable that a psychiatric 
disorder pre-existed active service.  If 
a psychiatric disorder did pre-exist 
active service, is there clear and 
unmistakable evidence that it was not 
aggravated during service.  Is it 
medically supported that a psychiatric 
disorder pre-existed service?  If any 
psychiatric disorder did not pre-exist 
active service, is it at least as likely 
as not that any current psychiatric 
disorder(s) was incurred during the 
veteran's active service.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


